Exhibit 99.1 Jeff Zisk Dallas, Texas April 2, 2015 Tim Gentz, Chairman of the Board of Directors Speed Commerce, Inc. 1303 E. Arapaho Road Richardson, Texas 75081 Re: Resignation from Speed Commerce, Inc. Board of Directors Dear Tim, I hereby resign from the Board of Directors of Speed Commerce, Inc. effective immediately so that I can focus on my health issues. I appreciate having had the opportunity to work with you, the other directors and Speed’s management. As always, I wish the best for Speed Commerce. Regards, /s/ Jeff Zisk cc: Richard Willis Ryan Urness
